Order, Supreme Court, New York County (Louis B. York, J.), entered February 27, 2008, which, to the extent appealed from as limited by the briefs, granted plaintiff’s cross motion for summary judgment declaring no duty to defend or indemnify defendants, unanimously affirmed, with costs.
The policy at issue excludes from coverage any claims based “in whole or in part” on acts “in connection with” a trust of which defendants are beneficiaries. This is an enforceable exclusion (see American Guar. & Liab. Ins. Co. v Lerner, 58 AD3d 523 [2009]). Here, each claim in the underlying proceeding centered on the transfer of stock held by a trust for the petitioners therein to a trust created by defendants of which they were the sole trustees and beneficiaries. Because no claim fell outside the exclusion, there was no duty to defend or indemnify (Atlantic Mut. Ins. Co. v Terk Tech. Corp., 309 AD2d 22 [2003]). Concur— Mazzarelli, J.P, Friedman, Moskowitz and Acosta, JJ.